

116 S2829 IS: Western Expanded In-State Television Access Act of 2019
U.S. Senate
2019-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2829IN THE SENATE OF THE UNITED STATESNovember 7, 2019Mrs. Fischer introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Communications Act of 1934 and title 17, United States Code, to enhance the ability of
			 direct broadcast satellite providers to offer additional local broadcast
			 services to consumers under limited circumstances, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Western Expanded In-State Television Access Act of 2019 or the WEST Access Act. 2.Secondary transmissions of local television programming by satelliteSection 122(a)(4) of title 17, United States Code, is amended by adding at the end the following:
			
 (F)Certain network stationsOn January 1, 2019, if 16 counties in a single State were in a local market comprised principally of counties located in another State and within the top 120 markets for the year 2019 according to Nielsen Media Research, the statutory license provided for in this paragraph shall apply to the secondary transmission by a satellite carrier to subscribers in any of those 16 counties of the primary transmissions of any network station assigned to a local market that includes not more than 4 counties in the State in which such 16 counties are located and all counties encompassed by such local market are located in the same time zone..
 3.Carriage of local television signals by satellite carriersSection 338(l) of the Communications Act of 1934 (47 U.S.C. 338(l)) is amended— (1)by redesignating paragraphs (3), (4), and (5) as paragraphs (4), (5), and (6), respectively; and
 (2)by inserting after paragraph (2) the following:  (3)Special consideration for requests involving an orphan countyPursuant to a request under paragraph (1), the Commission may modify the local market of a television broadcast station to add an orphan county, as defined by the Commission, solely on the basis of paragraph (2)(B)(iii), if the Commission considers whether the station provides programming specifically related to the State of residence of the orphan county subscribers..